EXHIBIT 10.4
AMERICAN COMMERCIAL LINES INC.
2008 OMNIBUS INCENTIVE PLAN
PERFORMANCE BASED RESTRICTED STOCK UNIT AGREEMENT

2009 EQUITY GRANT
American Commercial Lines Inc., a Delaware corporation, (the “Company”), hereby
grants performance based restricted stock units relating to shares of its common
stock, $.01 par value, (the “Stock”), to the individual named below as the
Grantee, subject to the vesting conditions set forth in this Agreement.
Additional terms and conditions of the grant are set forth in this cover sheet
and the attachment (collectively, the “Agreement”) and in the Company’s 2008
Omnibus Incentive Plan (the “Plan”).
Grant Date: <<Grant Date>>
Name of Grantee: <<NAME>>
Grantee’s Employee Identification Number: <<SSN>>
Number of Performance Based Restricted Stock Units (P-RSUs) Covered by Grant:
<P-RSU#>>
Purchase Price per Share of Stock: $.01
Vesting Start Date: <<Vest Start Date>>
Vesting Schedule: In the event that the Schedule set forth below would result in
vesting of a fractional number of P-RSUs, the number of P-RSUs that will vest
will be rounded down to the nearest whole share, and the last scheduled vesting
tranche will be rounded up, to the extent necessary, so that the full number of
P-RSUs will have vested.

          Vesting Date   % of P-RSUs that Vest   # of P-RSUs that Vest          
<<Vest Date 1>>   <<%P-RSU1>>   <<#P-RSU1>>           <<Vest Date 2>>  
<<%P-RSU2>>   <<#P-RSU2>>           <<Vest Date 3>>   <<%P-RSU3>>   <<#P-RSU3>>

By signing this cover sheet, you agree to all of the terms and conditions
described in the attached Agreement and in the Plan, a copy of which is also
attached. You acknowledge that you have carefully reviewed the Plan, and agree
that the Plan will control in the event any provision of this Agreement should
appear to be inconsistent.

         
Grantee:
       
 
 
 
   
 
  (Signature)    
Company:
       
 
 
 
   
 
  (Signature)    
Title:
       
 
 
 
   

Attachment
This is not a stock certificate or a negotiable instrument.

 



--------------------------------------------------------------------------------



 



AMERICAN COMMERCIAL LINES INC.
2008 OMNIBUS INCENTIVE PLAN
PERFORMANCE BASED RESTRICTED STOCK UNIT AGREEMENT
Note: Any time Restricted Stock Unit (or RSU) is used in this agreement it
refers to a Performance
Based Restricted Stock (or P-RSU).

     
Restricted Stock Unit Transferability
  This grant is an award of stock units in the number of units set forth on the
first page of this Agreement, subject to the vesting conditions described in
this Agreement (“Performance Based Restricted Stock Units”). Your Restricted
Stock Units may not be transferred, assigned, pledged or hypothecated, whether
by operation of law or otherwise, nor may the Restricted Stock Units be made
subject to execution, attachment or similar process.
 
   
Vesting
  Your Restricted Stock Unit grant vests as to the number of Stock Units
indicated in the vesting schedule and on the Vesting Dates shown on the first
page of this Agreement, provided you are in Service on the Vesting Date and meet
the applicable vesting requirements set forth in this Agreement. Except as
specifically provided in this Agreement or as may be provided in other
agreements between you and the Company, no additional Stock Units will vest
after your Service has terminated for any reason.
 
   
Performance Based Vesting
  In addition to the vesting and forfeiture provisions as outlined in this
Agreement, in order for your Performance Based Restricted Stock Units to vest
certain performance metrics must be met or exceeded. If these metrics are not
met, the number of units that will vest will be decreased. It is possible none
of the Performance Based Restricted Stock Units will vest if minimum performance
thresholds are not met. The Compensation Committee of the Board of Directors
will determine whether the performance metrics have been met, and what percent,
if any, of the P-RSUs will vest.
 
   
Performance Scale
  Except as otherwise provided in this Agreement, the number of Performance
Based Restricted Stock Units that will vest will be based on whether performance
metrics have been met. In general:

  •   If the minimum performance is reached, then 50% of the P-RSU will vest.
The minimum performance is typically set at 80% of target performance.     •  
If the target performance is reached, then 75% of the P-RSU will vest.     •  
If the maximum performance is reached, then

- 2 -



--------------------------------------------------------------------------------



 



      100% of the P-RSU will vest. The maximum performance is typically set at
120% of target performance.

     
 
  Actual performance between the performance thresholds will be pro-rated.
Actual performance below the minimum performance threshold will result in no
P-RSU vesting. Actual performance above the maximum threshold will result in
100% of P-RSU vesting.
 
   
Share Delivery Pursuant to Vested Units
  Shares underlying the vested Restricted Stock Units will be delivered to you
by the Company as soon as practicable following the applicable anniversary of
the Vesting Date, but in no event beyond 21/2 months after the end of the
calendar year in which the shares would have been otherwise delivered. The
purchase price for the vested Shares of Stock is deemed paid by your prior
services to the Company.
 
   
Forfeiture of Unvested Units
  Except as otherwise provided in this Agreement, in the event that your Service
terminates for any reason, you will forfeit to the Company all of the Restricted
Stock Units that have not yet vested or with respect to which all applicable
restrictions and conditions have not lapsed.
 
   
Termination For Cause
  If your Service is terminated for Cause, then you shall immediately forfeit
all your rights to your Restricted Stock Units.
 
   
Death
  If your Service terminates because of your death, your Restricted Stock Units
will automatically be fully vested.
 
   
Disability
  If your Service terminates because of your Disability, your Restricted Stock
Units will automatically be fully vested.
 
   
Termination without Cause or for Good Reason following a Corporate Transaction
  If your Service is terminated by the Company without Cause or by you for Good
Reason, in either case within one year following a Corporate Transaction, then
your restricted stock units will automatically be fully vested. For purposes of
this Agreement, “Good Reason” shall have the meaning set forth in the employment
agreement, if any, between you and the Company or, if no such employment
agreement exists, such term shall mean your resignation from employment with the
Company following the occurrence of either or both of the events set forth in
clauses (A) and (B) below without your prior written consent, provided that, in
connection with either or both events, (1) you deliver written notice to the
Company of your intention to resign from employment due to either or both of
such events within ninety (90) days of the event, which notice specifies in
reasonable detail the circumstances claimed to provide the basis for such
resignation, and (2) such event or events are not cured by the Company within
thirty (30) days following delivery of such written notice:

- 3 -



--------------------------------------------------------------------------------



 



     
 
                 (A) a material reduction in your annual rate of base salary; or
 
   
 
                 (B) any removal by the Company of you from your position or the
assignment to you of duties and responsibilities materially inconsistent and
adverse with your position, except in connection with termination of your
employment for Cause or Disability.
 
   
Leaves of Absence
  For purposes of this grant, your Service does not terminate when you go on a
bona fide employee leave of absence that was approved by the Company in writing,
if the terms of the leave provide for continued Service crediting, or when
continued Service crediting is required by applicable law. However, your Service
will be treated as terminating 90 days after you went on employee leave, unless
your right to return to active work is guaranteed by law or by a contract. Your
Service terminates in any event when the approved leave ends unless you
immediately return to active employee work.
 
   
 
  The Company determines, in its sole discretion, which leaves count for this
purpose, and when your Service terminates for all purposes under the Plan.
 
   
Withholding Taxes
  You agree, as a condition of this grant, that you will make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of vesting in Restricted Stock Units or your acquisition of Stock under this
grant.
 
   
 
  Payment may be made in one (or a combination) of the following forms:
 
   
 
 
•     Cash, your personal check, a cashier’s check, a money order or another
cash equivalent acceptable to the Company.
 
   
 
 
•     Shares of Stock withheld by the Company from the shares of Stock otherwise
to be received, with such withheld shares having an aggregate Fair Market Value
exercise equal to the withholding obligations.
 
   
 
 
•     Shares of Stock which have already been owned by you and which are
surrendered to the Company. The Fair Market Value of the shares will be applied
to the withholding obligations.
 
   
 
 
•     By delivery (on a form prescribed by the Company) of an irrevocable
direction to a licensed securities broker acceptable to the Company to sell
Stock and to deliver all or part of the sale proceeds to the Company in payment
of the withholding taxes.

- 4 -



--------------------------------------------------------------------------------



 



     
Limitations, Retention Rights
  The terms and conditions of this Agreement and your rights in connection with
any shares of Stock received upon the vesting of your Restricted Stock Units may
be subject to the Company’s Executive Officer Stock Ownership Guidelines.
 
   
 
  Neither your Restricted Stock Units nor this Agreement gives you the right to
be retained by the Company (or any Parent, Subsidiaries or Affiliates) in any
capacity. The Company (and any Parent, Subsidiaries or Affiliates) reserves the
right to terminate your Service at any time and for any reason.
 
   
Shareholder Rights
  You do not have any of the rights of a shareholder with respect to the
Restricted Stock Units unless and until the Stock relating to the Restricted
Stock Units has been delivered to you.
 
   
Forfeiture of Rights
  If you should take actions in competition with the Company, the Company shall
have the right to cause a forfeiture of your rights, including, but not limited
to, the right to cause: (i) a forfeiture of any outstanding Restricted Stock
Units, and (ii) with respect to the period commencing twelve (12) months prior
to your termination of Service with the Company and ending twelve (12) months
following such termination of Service (A) a forfeiture of any gain recognized by
you upon the sale of any shares of Stock subject to vested Restricted Stock
Units or (B) a forfeiture of any Stock acquired by you upon the vesting of
Restricted Stock Units. Unless otherwise specified in an employment or other
agreement between the Company and you, you take actions in competition with the
Company if you directly or indirectly, own, manage, operate, join or control, or
participate in the ownership, management, operation or control of, or are a
proprietor, director, officer, stockholder, member, partner or an employee or
agent of, or a consultant to any business, firm, corporation, partnership or
other entity which competes with any business in which the Company or any of its
Affiliates is engaged during your employment or other relationship with the
Company or its Affiliates or at the time of your termination of Service. Under
the prior sentence, ownership of less than 1% of the securities of a public
company shall not be treated as an action in competition with the Company.
 
   
 
  Further, if it is ever determined by the Board, as recommended by the Audit
Committee of the Company, that your actions have constituted wrongdoing that
contributed to any material misstatement or omission from any report or
statement filed by the Company with the U.S. Securities and Exchange Commission,
gross misconduct, breach of fiduciary duty to the Company, or fraud, then your

- 5 -



--------------------------------------------------------------------------------



 



     
 
  Restricted Stock Units shall be immediately forfeited and thereupon your
Restricted Stock Units shall be cancelled; provided, however, that if you have
vested in your Restricted Stock Units and sold the underlying shares of Stock
within two years prior to the Board determination, you shall be required to pay
to the Company an amount equal to the aggregate value of the shares of Stock
sold. In addition, your Restricted Stock Units and gains resulting from the sale
of shares of Stock underlying vested Restricted Stock Units, shall be subject to
forfeiture in accordance with the Company’s standard policies relating to such
forfeitures and clawbacks, as such policies are in effect at the time of grant
of the Restricted Stock Units.
 
   
Adjustments
  In the event of a stock split, a stock dividend or a similar change in the
Stock, the number of shares covered by this grant shall be adjusted (and rounded
down to the nearest whole number) if required pursuant to the Plan. Your grant
shall be subject to the terms of the agreement of merger, liquidation or
reorganization in the event the Company is subject to such corporate activity.
 
   
Applicable Law
  This Agreement will be interpreted and enforced under the laws of the State of
Delaware, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.
 
   
The Plan
  The text of the Plan is incorporated in this Agreement by reference. Certain
capitalized terms used in this Agreement are defined in the Plan, and have the
meaning set forth in the Plan.
 
   
 
  This Agreement and the Plan constitute the entire understanding between you
and the Company regarding this option. Any prior agreements, commitments or
negotiations concerning this option are superseded.
 
   
Data Privacy
  In order to administer the Plan, the Company may process personal data about
you. Such data includes, but is not limited to the information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you such as home address and business addresses and other contact
information, payroll information and any other information that might be deemed
appropriate by the Company to facilitate the administration of the Plan.
 
   
 
  By accepting these Restricted Stock Units, you give explicit consent to the
Company to process any such personal data. You also give explicit consent to the
Company to transfer any such personal data outside the country in which you are
employed, including, with respect to non-U.S. resident

- 6 -



--------------------------------------------------------------------------------



 



     
 
  grantees, to the United States, to transferees who shall include the Company
and other persons who are designated by the Company to administer the Plan.
 
   
Consent to Electronic Delivery
  The Company may choose to deliver certain statutory materials relating to the
Plan in electronic form. By accepting this grant you agree that the Company may
deliver the Plan prospectus and the Company’s annual report to you in an
electronic format.

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.

- 7 -